Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-18 of prior U.S. Patent No. US 10614287 B2. This is a statutory double patenting rejection.

Current Application
1. A computer-implemented method for producing a virtually stained digital holographic microscopy (DHM) image, comprising: receiving a DHM image acquired using a DHM device, the DHM image comprising depictions of one or more cells; and virtually staining the DHM image by processing the DHM image using an image conversion algorithm, wherein the virtually stained DHM image includes digital colorization of the one or more cells to imitate the appearance of a corresponding actually stained cell.

2. The computer-implemented method of claim 1, wherein the image conversion algorithm is trained using generative adversarial networks.

3. The computer-implemented method of claim 2, wherein the image conversion algorithm is trained using an adversarial loss and a cycle consistency loss.

4. The computer-implemented method of claim 1, wherein virtually staining the DHM images includes colorization of white blood cells based on the type of each white blood cell.

5. The computer-implemented method of claim 4, further comprising quantifying a ratio of types of white blood cells within a sample based on the colorization of the white blood cells.

6. The computer-implemented method of claim 1, wherein the one or more cells include bacteria cells and colorization of the bacteria cells depends on the type of bacteria.

7. The computer-implemented method of claim 1, further comprising displaying the virtually stained DHM image through a graphical user interface.

8. A computer-implemented method for producing a virtually stained digital holographic microscopy (DHM) image, comprising: receiving a first training data set comprising DHM images of individual white blood cells and a second training data set comprising images of actually stained white blood cells, wherein the images in the first training data set are not paired with the images in the second training data set; applying a learning process which uses generative adversarial networks to the first training data set and the second training data set to generate an image conversion algorithm; applying the image conversion algorithm to a DHM image to produce the virtually stained DHM image; and displaying the virtually stained DHM image through a graphical user interface.

9. The computer-implemented method of claim 8, wherein the generative adversarial networks comprise a first generative network configured to generate a plurality of virtually stained DHM images and a first discriminating network configured to distinguish between the plurality of virtually stained DHM images and images in the second training data set.

10. The computer-implemented method of claim 9, wherein the generative adversarial networks further comprise a second generative network configured to generate a plurality of virtual DHM images and a second discriminating network configured to distinguish between the plurality of virtual DHM images and images in the first training data set.

11. The computer-implemented method of claim 8, wherein the learning process uses an adversarial loss and a cycle consistency loss to generate the image conversion algorithm.

12. The computer-implemented method of claim 8, wherein the graphical user interface is a mobile application executed on a mobile device.

13. A cell visualization system configured to produce virtually stained digital holographic microscopy (DHM) images, comprising: a device configured to receive a DHM image of one or more cells and apply an image conversion algorithm to the DHM image to produce a virtually stained DHM image, wherein the image conversion algorithm is generated using unpaired data sets.

14. The cell visualization system of claim 13, further comprising: a device configured to generate the image conversion algorithm using 
the unpaired data sets, the unpaired data sets including a first training data set comprising DHM images of individual cells and a second training data set comprising images of actually stained cells.

15. The cell visualization system of claim 14, wherein the training device is configured with generative adversarial networks to generate the image conversion algorithm.

16. The cell visualization system of claim 15, wherein the generative adversarial networks comprise: a first generative network configured to generate examples of virtually stained DHM images and a first discriminating network configured to distinguish between the examples of virtually stained DHM images and images in the second training data set; and a second generative network configured to generate examples of virtual DHM images and a second discriminating network configured to distinguish between the examples of virtual DHM images and images in the first training data set.

17. The cell visualization system of claim 14, further comprising a DHM device configured to provide the first training data set to the training device.

18. The cell visualization system of claim 17, wherein the DHM device is further configured to provide the DHM image of one or more cells to the virtual staining device.

19. The cell visualization system of claim 13, wherein the one or more cells are white blood cells.

20. The cell visualization system of claim 13, wherein the virtually stained DHM image includes digital colorization of the one or more cells to imitate the appearance of a corresponding actually stained cell.
US Patent 10614287
1. A computer-implemented method for producing a virtually stained digital holographic microscopy (DHM) image, comprising: receiving a DHM image acquired using a DHM device, the DHM image comprising depictions of one or more cells; and virtually staining the DHM image by processing the DHM image using an image conversion algorithm trained using generative adversarial networks, wherein the virtually stained DHM image includes digital colorization of the one or more cells to imitate the appearance of a corresponding actually stained cell.
Claim 1 above: (using an image conversion algorithm trained using generative adversarial networks)

2. The computer-implemented method of claim 1, wherein the image conversion algorithm is trained using an adversarial loss and a cycle consistency loss.

3. The computer-implemented method of claim 1, wherein virtually staining the DHM images includes colorization of white blood cells based on the type of each white blood cell.

4. The computer-implemented method of claim 3, further comprising quantifying a ratio of types of white blood cells within a sample based on the colorization of the white blood cells.

5. The computer-implemented method of claim 1, wherein the one or more cells include bacteria cells and colorization of the bacteria cells depends on the type of bacteria.

6. The computer-implemented method of claim 1, further comprising displaying the virtually stained DHM image through a graphical user interface.

7. A computer-implemented method for producing a virtually stained digital holographic microscopy (DHM) image, comprising: receiving a first training data set comprising DHM images of individual white blood cells and a second training data set comprising images of actually stained white blood cells, wherein the images in the first training data set are not paired with the images in the second training data set; applying a learning process which uses generative adversarial networks to the first training data set and the second training data set to generate an image conversion algorithm; applying the image conversion algorithm to a DHM image to produce the virtually stained DHM image; and displaying the virtually stained DHM image through a graphical user interface.

8. The computer-implemented method of claim 7, wherein the generative adversarial networks comprise a first generative network configured to generate a plurality of virtually stained DHM images and a first discriminating network configured to distinguish between the plurality of virtually stained DHM images and images in the second training data set.

9. The computer-implemented method of claim 8, wherein the generative adversarial networks further comprise a second generative network configured to generate a plurality of virtual DHM images and a second discriminating network configured to distinguish between the plurality of virtual DHM images and images in the first training data set.

10. The computer-implemented method of claim 7, wherein the learning process uses an adversarial loss and a cycle consistency loss to generate the image conversion algorithm.

11. The computer-implemented method of claim 7, wherein the graphical user interface is a mobile application executed on a mobile device.

12. A cell visualization system configured to produce virtually stained digital holographic microscopy (DHM) images, comprising: a training device configured to generate an image conversion algorithm using unpaired data sets, the unpaired data sets including a first training data set comprising DHM images of individual cells and a second training data set comprising images of actually stained cells; and a virtual staining device configured to receive a DHM image of one or more cells and apply the image conversion algorithm to the DHM image to produce a virtually stained DHM image.

From claim 12 above: (the unpaired data sets including a first training data set comprising DHM images of individual cells and a second training data set comprising images of actually stained cells)

13. The cell visualization system of claim 12, wherein the training device is configured with generative adversarial networks to generate the image conversion algorithm.

14. The cell visualization system of claim 13, wherein the generative adversarial networks comprise: a first generative network configured to generate examples of virtually stained DHM images and a first discriminating network configured to distinguish between the examples of virtually stained DHM images and images in the second training data set; and a second generative network configured to generate examples of virtual DHM images and a second discriminating network configured to distinguish between the examples of virtual DHM images and images in the first training data set.

15. The cell visualization system of claim 12, further comprising a DHM device configured to provide the first training data set to the training device.

16. The cell visualization system of claim 15, wherein the DHM device is further configured to provide the DHM image of one or more cells to the virtual staining device.

17. The cell visualization system of claim 12, wherein the one or more cells are white blood cells.

18. The cell visualization system of claim 12, wherein the virtually stained DHM image includes digital colorization of the one or more cells to imitate the appearance of a corresponding actually stained cell.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a device configured to receive" and "a device configured to generate" in claim 13 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "training device" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "training device" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "virtual staining device" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 is rejected as it is dependent on Claim 15 and inherits all the deficiencies of Claim 15.
Appropriate correction is required.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khare et al. (US 20140270456; hereafter: Khare), and further in view of Young et al. (US 20120147002; hereafter: Young).
Regarding Claim 1, Khare teaches: a computer-implemented method (Figure 3-4) for producing a virtually stained digital holographic microscopy (DHM) image (¶126: “”three-dimensional (3D) imaging of a variety of objects without the use of contrast agents such as dyes and other fluorescent labels”), comprising: receiving a DHM image (¶31: “Further, the image processor 130 of the system 100 can be configured to receive an output of the optical assembly 140”) acquired using a DHM device (Figure 1), the DHM image comprising depictions of one or more cells (¶18: “three dimensional imaging of a variety of objects such as live biological cells without the use of staining”).
However, Khare does not teach virtually-staining the DHM image by processing the DHM image using an image conversion algorithm, wherein the virtually stained DHM image includes digital colorization of the one or more cells to imitate the appearance of a corresponding actually stained cell.
In a related art, Young teaches: virtually staining the DHM image by processing the DHM image using a conversion algorithm (¶45: “Virtual cellular staining involves displaying one or more structures of an exemplary cell on a display of an electronic device and allowing a user to change the individual colors of the one or more structures of the cell”), wherein the virtually stained DHM image includes digital colorization of the one or more cells to imitate the appearance of a corresponding actually stained cell (¶47: “The exemplary cell image in image area 210 is designed to portray/display cell structures and what they would look like should a selected reagent be applied to stain the structures for viewing”) for the purpose of reducing labor time and costs when staining cells. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Khare with the above teachings of Young in order to incorporate the time saving virtual staining of cells with the processing of DHM images. The motivation in doing so would lie in the reduction of labor costs and time when staining cells as well as increasing the number of stain combination that can be used.
Regarding Claim 7, Khare, in view of Young, in the current combination further teaches: the computer-implemented method of claim 1, further comprising displaying the virtually stained DHM image through a graphical user interface (Young: ¶55: “An image of the selected cell structure stained in the stain color of the selected reagent product is then displayed in image area 210”) for the purpose of displaying virtual stains on a graphical user interface for easier viewing. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Khare with the additional Young teaching in order to incorporate displaying virtual stains on the graphical user interface. The motivation in doing so would lie in the usefulness of a graphical user interface as a tool for analyzing and viewing stained cells.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khare, in view of Young, as applied to claim 1 above, and further in view of Herzog et al. (US 20120034647; hereafter: Herzog).
Regarding Claim 4, Khare, in view of Young teaches: the computer-implemented method of claim 1, but does not teach that virtually staining the DHM images includes colorization of white blood cells based on the type of each white blood cell.
In a related art, Herzog teaches that: virtually staining the DHM images includes colorization of white blood cells based on the type of each white blood cell (¶63 and Figure 30; ¶63 discusses the colorization of white blood cells while Figure 30 show the different types of white blood cells that can be identified”) for the purpose of identifying and classifying white blood cells. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Khare, in view of Young, with the above teachings of Herzog in order to incorporate the colorization of different white blood cells. The motivation in doing so would lie in the classification and identification of different cell types when staining.
Regarding Claim 5, Khare, in view of Young, and in further view of Herzog, further teaches: the computer-implemented method of claim 4, further comprising quantifying a ratio of types of white blood cells within a sample based on the colorization of the white blood cells (Herzog: See all of ¶99) for the purpose of quantifying and classifying different white blood cell types.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Khare, in view of Young, and in further view of Herzog, with the additional teachings from Herzog in order to incorporate quantifying and classifying different white blood cell types. The motivation in doing so would lie in the decrease in classification time of white blood cells.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khare, in view of Young, as applied to claim 1 above, and further in view of Hoyt (US 20140056505; hereafter: Hoyt).
Regarding Claim 6, Khare, in view of Young, teaches the computer-implemented method of claim 1, but does not teach that the one or more cells include bacteria cells and colorization of the bacteria cells depend on the type of bacteria.
In a related art, Hoyt teaches: that the one or more cells include bacteria cells (¶55: “sample 108 can include individual bacteria”) and colorization of the bacteria cells depend on the type of bacteria (see all of ¶95-98) for the purpose of colorizing and identifying bacteria cells. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Khare, in view of Young, with the above teachings of Hoyt, in order to incorporate the staining and colorization of bacteria. The motivation in doing so would lie in the identification of bacteria cells among other cells types that provide additional information about the image.

Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khare, in view of Young, as applied to claim 1 above, and further in view of Zhu et al. ("Unpaired Image-to-Image Translation using Cycle-Consistent Adversarial Network", 2017 IEEE International Conference on Computer Vision, pp. 2242-2251; hereafter: Zhu).
Regarding Claim 13, Khare, in view of Young, teaches: a cell visualization system (Khare: Figure 1-2) configured to produce virtually stained digital holographic microscopy (DHM) images (Khare: ¶126: “”three-dimensional (3D) imaging of a variety of objects without the use of contrast agents such as dyes and other fluorescent labels”), comprising: a device (Khare: Figure 2: element 130) configured to receive a DHM image of one or more cells (Khare: ¶31: “Further, the image processor 130 of the system 100 can be configured to receive an output of the optical assembly 140”) and apply an image conversion algorithm to the DHM image to produce a virtually stained image (Young: ¶45: “Virtual cellular staining involves displaying one or more structures of an exemplary cell on a display of an electronic device and allowing a user to change the individual colors of the one or more structures of the cell”). Claim 13 recites a system that performs the method of Claim 1. The rejection of Claim 1 was used to reject the relevant parts of Claim 13.
However, Khare, in view of Young, as presently modified, does not teach that the conversion algorithm is generated using unpaired data sets.
In a related art, Zhu teaches that the conversion algorithm is generated using unpaired data sets (Abstract) for the purpose of learning to map specific input images to specific output images. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Khare, in view of Young, with the above teachings of Zhu in order to have a system that can learn tasks without a paired data set. The motivation in doing so would lie in the greater flexibility of learning as the system can use unpaired data sets to learn and perform its task.
Regarding Claim 20, Khare, in view of Young, and in further view of Zhu, teaches: the cell visualization system of claim 13, wherein the virtually stained DHM image includes digital colorization of the one or more cells to imitate the appearance of a corresponding actually stained cell (Young: ¶47: “The exemplary cell image in image area 210 is designed to portray/display cell structures and what they would look like should a selected reagent be applied to stain the structures for viewing”).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khare, in view of Young, and in further view of Zhu as applied to claim 13 above, and further in view of Herzog.
Regarding Claim 19, Khare, in view of Young, and in further view of Zhu, teaches: the cell visualization system of claim 13, but does not teach that the one or more cells are white blood cells.
Herzog teaches that the one or more cells are white blood cells (¶63) for the purpose classifying and identifying white blood cells.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified, Khare, in view of Young, and in further view of Zhu, with the above teachings of Herzog in order to include white blood cells as a cell type to be stained. The motivation in doing so would lie in the identification and classification of different white blood cell types.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209.  The examiner can normally be reached on Monday-Thursday and Alternate Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHENJUN CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668